¿Ao

a,

ADENDA N” 001-2018-MINAGRI-DVDIAR

PERÚ | vinisterio Agencia de Promoción
de Economía y Finanzas dela Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

ADENDA DE MODIFICACIÓN DEL
CONTRATO DE INVERSIÓN CELEBRADO CON
PLANTACIONES DEL SOL S.A.C.

Conste por el presente documento la Adenda de Modificación del Contrato de Inversión de

fecha 08 de junio de 2015, que celebran de una parte el Ministerio de Agricultura y Riego,
representado por el Viceministro de Desarrollo e Infraestructura Agraria y Riego, señor Jorge Luis
Maicelo Quintana, designado mediante Resolución Suprema N* 004-2018-MINAGRI, con domicilio en
Av. La Universidad N* 200, distrito de La Molina, provincia y departamento de Lima, Perú; y la
Agencia de Promoción de la Inversión Privada - PROINVERSIÓN, representada por el Director de la,
Dirección de Servicios al Inversionista, señor César Martín Peñaranda Luna, designado por
Resolución de la Dirección Ejecutiva N” 173-2017, de fecha 29 de agosto de 2017 y en virtud a las
facultades delegadas mediante Resolución de la Dirección Ejecutiva N* 251-2017, de fecha 29 de
diciembre de 2017, con domicilio en Av. Enrique Canaval Moreyra N* 150, Piso 9, distrito de San
Isidro, provincia y departamento de Lima, Perú; ambos en representación del Estado Peruano y a
quienes en adelante se les denominará el “ESTADO”; y de la otra parte PLANTACIONES DEL SOL

1.

1,1

1.2

S.A.C., identificada con R.U.C. N* 20550858461, con domicilio en Calle Torres Paz N* 683, Interior
401, distrito y provincia de Chiclayo, departamento de Lambayeque, Perú, representada por su
Apoderado señor Pablo Ferreyros Cabieses, de nacionalidad peruana, identificado con Documento
Nacional de Identidad N* 10299912, según poder que se encuentra inscrito en la Partida N* 11170331
del Registro de Personas Jurídicas de la Oficina Registral de Chiclayo de la Superintendencia
Nacional de los Registros Públicos — SUNARP, a quien en adelante se le denominará el
“INVERSIONISTA”, en los términos y condiciones siguientes:

ANTECEDENTES

Con fecha 08 de junio de 2015, el ESTADO y el INVERSIONISTA suscribieron un Contrato de
Inversión, en lo sucesivo el CONTRATO, al amparo de lo dispuesto por el Decreto Legislativo N*
973, para efectos de acogerse al Régimen Especial de Recuperación Anticipada del Impuesto
General a las Ventas, en relación con las inversiones que realizará para el desarrollo del
Proyecto denominado “Proyecto Uva”, en adelante referido como el PROYECTO.

De acuerdo con lo establecido en la Cláusula Segunda del CONTRATO, el INVERSIONISTA se
comprometió a ejecutar inversiones por un monto de US$ 22 967 970,00 (Veintidós Millones
Novecientos Sesenta y Siete Mil Novecientos Setenta y 00/100 Dólares de los Estados Unidos
de América), en un plazo total de tres (03) años y treinta (30) días, contado a partir del 31 de
octubre de 2014, fecha de solicitud de suscripción del CONTRATO, hasta el 30 de noviembre
de 2017, de conformidad con lo establecido en el Numeral 7.3 del Artículo 7” del Decreto
Legislativo N* 973, modificado por el Artículo 4* de la Ley N* 30056.

La inversión antes citada se desarrollaría en las siguientes etapas:

a) Primera Etapa, por un monto de inversión de US$ 93 604,00 (Noventa y Tres Mil
Seiscientos Cuatro y 00/100 Dólares de los Estados Unidos de América), a desarrollarse
desde el 31 de octubre de 2014 hasta el 30 de noviembre de 2014.

b) Segunda Etapa, por un monto de inversión de US$ 6 065 775,00 (Seis Millones Sesenta y
Cinco Mil Setecientos Setenta y Cinco y 00/100 Dólares de los Estados Unidos de
América), a desarrollarse desde el 31 de octubre de 2014 hasta el 30 de noviembre de
2015.
Ministerio Agencia de Promoción

de Economía y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

c) Tercera Etapa, por un monto de inversión de US$ 8 475 126,00 (Ocho Millones
Cuatrocientos Setenta y Cinco Mil Ciento Veintiséis y 00/100 Dólares de los Estados
Unidos de América), a desarrollarse desde el 01 de noviembre de 2014 hasta el 30 de
noviembre de 2016.

d) Cuarta Etapa, por un monto de inversión de US$ 8 333 465,00 (Ocho Millones
Trescientos Treinta y Tres Mil Cuatrocientos Sesenta y Cinco y 00/100 Dólares de los
Estados Unidos de América), a desarrollarse desde el 01 de noviembre de 2014 hasta el
30 de noviembre de 2017.

Con fecha 31 de marzo de 2017, el INVERSIONISTA presentó ante PROINVERSIÓN una
solicitud de suscripción de una Adenda de Modificación del CONTRATO, al amparo de lo
establecido en el Decreto Legislativo N* 973 y su Reglamento aprobado por Decreto Supremo
N* 084-2007-EF y modificado por Decretos Supremos N* 096-2011-EF y N” 187-2013-EF, en
adelante denominado REGLAMENTO*; a fin de incrementar el compromiso de inversión
establecido en el CONTRATO, así como ampliar el plazo de ejecución de la inversión.

Con fecha 05 de abril de 2017, a través del Oficio N* 376-2017/PROINVERSIÓN/DSI,
PROINVERSIÓN remitió al Ministerio de Agricultura y Riego copia de la solicitud presentada
por el INVERSIONISTA, para su opinión sobre la modificación del Cronograma de Ejecución de
Inversiones, de conformidad con lo establecido en el Numeral 4.4 del Artículo 4” del
REGLAMENTO.

Con fecha 28 de abril de 2017, mediante Oficio N* 638-2017-MINAGRI-DVDIAR/DGA-DIA, el
Ministerio de Agricultura y Riego remitió a PROINVERSIÓN el Informe Técnico N* 005-2017-
MINAGRI-DVDIAR/DGA-DIA-MEG, elaborado por la Dirección General Agrícola de dicho sector,
a través del cual se plantean observaciones a la solicitud presentada por el INVERSIONISTA.

Con fecha 30 de mayo de 2017, el INVERSIONISTA cumplió son subsanar las observaciones
planteadas por el Ministerio de Agricultura y Riego.

Con fecha 20 de junio de 2017, mediante Oficio N* 1031-2017-MINAGRI-DVDIAR/DGA-DIA, el
Ministerio de Agricultura y Riego remitió a PROINVERSIÓN el Informe Técnico N* 12-2017-
MINAGRI-DVDIAR/DGA-DIA-MEG, elaborado por la Dirección General Agrícola de dicho sector,
a través del cual se concluye que el INVERSIONISTA deberá levantar las observaciones no
absueltas.

Con fecha 21 de julio de 2017, el INVERSIONISTA cumplió son subsanar las observaciones
planteadas por el Ministerio de Agricultura y Riego.

Con fecha 17 de agosto de 2017, mediante Oficio N* 1455-2017-MINAGRI-DVDIAR/DGA-DIA,
el Ministerio de Agricultura y Riego remitió a PROINVERSIÓN el Informe Técnico N* 17-
2017-MINAGRI-DVDIAR/DGA-DIA-MEG, elaborado por la Dirección General Agrícola de dicho
sector, a través del cual se plantean nuevas observaciones a la solicitud presentada por el
INVERSIONISTA.

* Cabe indicar que, con fecha 07 de mayo de 2017, se publicó en el Diario Oficial “El Peruano”, el Decreto
Supremo N* 129-2017-EF, mediante el cual se aprobó las modificaciones al REGLAMENTO. No obstante,
dichas modificaciones no alteran en modo alguno la suscripción de la presente adenda.

EE
2) E R Ú Ministerio Agencia de Promoción
de Economía y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

1.10 Con fecha 05 de setiembre de 2107, el INVERSIONISTA cumplió son subsanar las
observaciones planteadas por el Ministerio de Agricultura y Riego.

1.11 Con fecha 28 de setiembre de 2017, mediante Oficio N* 1883-2017-MINAGRI-DVDIAR/DGA-
DIA, el Ministerio de Agricultura y Riego remitió a PROINVERSIÓN el Informe Técnico N* 19-
2017-MINAGRI-DVDIAR/DGA-DIA-MEG, elaborado por la Dirección General Agrícola de dicho
sector, en virtud del cual se aprueba la modificación del Cronograma de Inversiones presentado
por el INVERSIONISTA.

Con fecha 26 de octubre de 2017, a través del Oficio N* 1224-2017/PROINVERSIÓN/DSI,
PROINVERSIÓN solicitó al Ministerio de Agricultura y Riego aprobar el Cronograma de
Inversiones cuya fecha de inicio deberá ser igual a la consignada en el Cronograma de
Inversiones que forma parte del CONTRATO, así como el monto de inversión total del
PROYECTO.

Con fecha 08 de noviembre de 2017, mediante Oficio N” 2254-2017-MINAGRI-DVDIAR/DGA-
DIA, el Ministerio de Agricultura y Riego remitió a PROINVERSIÓN el Informe Técnico N* 23-
2017-MINAGRI-DVDIAR/DGA-DIA-MEG, elaborado por la Dirección General Agrícola de dicho
sector, en virtud del cual se aprueba el Cronograma de Inversiones presentado por el
INVERSIONISTA, conforme a las observaciones antes indicadas.

Con fechas 14 y 23 de noviembre de 2017, mediante Informe Técnico N” 200-2017-DSI e
Informe Legal N” 148-2017/DSI, respectivamente, la Dirección de Servicios al Inversionista
consideró procedente aprobar la suscripción de la Adenda de Modificación del CONTRATO a
celebrarse con el INVERSIONISTA.

De acuerdo a lo señalado en los referidos informes, el monto de la inversión comprometida en la
Cláusula Segunda del CONTRATO se incrementa de US$ 22 967 970,00 (Veintidós Millones
ES y Novecientos Sesenta y Siete Mil Novecientos Setenta y 00/100 Dólares de los Estados Unidos

e de América) a US$ 33 311 296,00 (Treinta y Tres Millones Trescientos Once Mil Doscientos
Noventa y Seis y 00/100 Dólares de los Estados Unidos de América); y asimismo, el plazo de
ejecución de la inversión se amplía de tres (03) años y treinta (30) días a un plazo de siete (07)
años y treinta (30) días, contado a partir del 31 de octubre de 2014, fecha de solicitud de
suscripción del CONTRATO, hasta el 30 de noviembre de 2021.

Asimismo, se establece que el PROYECTO se realizará en cuatro etapas, de la siguiente
manera:

a) Primera Etapa, cuyo compromiso de inversión asciende a US$ 93 604,00 (Noventa y

Tres Mil Seiscientos Cuatro y 00/100 Dólares de los Estados Unidos de América) a

v realizarse en un plazo de treinta (30) días, contado desde el 31 de octubre de 2014 hasta
el 30 de noviembre de 2014.

b) Segunda Etapa, cuyo compromiso de inversión asciende a US$ 13 482 368,00 (Trece
Millones Cuatrocientos Ochenta y Dos Mil Trescientos Sesenta y Ocho y 00/100 Dólares
de los Estados Unidos de América) a realizarse en un plazo de un (01) año y treinta (30)

contado desde el 31 de octubre de 2014 hasta el 30 de noviembre de 2015.

Gen:

¿on Sener.

SCION q
SIONES
£ a

[a]

¿A

P E R Ú Ministerio Agencia de Promoción
de Economia y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

c) Tercera Etapa, cuyo compromiso de inversión asciende a US$ 11 319 047,00 (Once
Millones Trescientos Diecinueve Mil Cuarenta y Siete y 00/100 Dólares de los Estados
Unidos de América) a realizarse en un plazo de un (01) año, diez (10) meses y
veintinueve (29) días, contado desde el 01 de enero de 2015 hasta el 30 de noviembre
de 2016.

d) Cuarta Etapa, cuyo compromiso de inversión asciende a US$ 8 416 277,00 (Ocho
Millones Cuatrocientos Dieciséis Mil Doscientos Setenta y Siete y 00/100 Dólares de los
Estados Unidos de América) a realizarse en un plazo de cuatro (04) años, diez (10)
meses y veintinueve (29) días, contado desde el 01 de enero de 2017 hasta el 30 de
noviembre de 2021.

OBJETO DE LA PRESENTE ADENDA

La presente Adenda tiene por objeto incrementar el monto del compromiso de inversión
establecido en el CONTRATO, así como ampliar el plazo de ejecución de la inversión.

En ese sentido, el ESTADO y el INVERSIONISTA acuerdan la Cláusula Segunda del
CONTRATO, la misma que tendrá el siguiente tenor:

“CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo N' 973,
el INVERSIONISTA se compromete a ejecutar inversiones, correspondientes al PROYECTO,
por un monto total de US$ 33 311 296,00 (Treinta y Tres Millones Trescientos Once Mil
Doscientos Noventa y Seis y 00/100 Dólares de los Estados Unidos de América), en un plazo
total de siete (07) años y treinta (30) días, contado a partir del 31 de octubre de 2014, fecha de
solicitud de suscripción del presente Contrato de Inversión, de conformidad con lo establecido
en el Numeral 7.3 del Artículo 7” del Decreto Legislativo N* 973, modificado por el Artículo 4%
de la Ley N* 30056.

La inversión antes citada se desarrollará en las siguientes etapas:

a) La inversión de la Primera Etapa asciende a US$ 93 604,00 (Noventa y Tres Mil
Seiscientos Cuatro y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
desde el 31 de octubre de 2014 hasta el 30 de noviembre de 2014,

b) La inversión de la Segunda Etapa asciende a US$ 13 482 368,00 (Trece Millones
Cuatrocientos Ochenta y Dos Mil Trescientos Sesenta y Ocho y 00/100 Dólares de los
Estados Unidos de América) y se desarrollará desde el 31 de octubre de 2014 hasta el 30
de noviembre de 2015,

c) La inversión de la Tercera Etapa asciende a US$ 11 319 047,00 (Once Millones

Trescientos Diecinueve Mil Cuarenta y Siete y 00/100 Dólares de los Estados Unidos de

l , América) y se desarrollará desde el 01 de enero de 2015 hasta el 30 de noviembre de
2016.

d) La inversión de la Cuarta Etapa asciende a US$ 8 416 277,00 (Ocho Millones
Cuatrocientos Dieciséis Mil Doscientos Setenta y Siete y 00/100 Dólares de los Estados
Unidos de América) y se desarrollará desde el 01 de enero de 2017 hasta el 30 de
noviembre de 2021.

Las inversiones referidas en los párrafos anteriores se ejecutarán de conformidad con el
Cronograma de Ejecución de Inversiones que como Anexo | forma parte del presente Contrato
y que comprende las obras, labores, adquisiciones, etc., para la puesta en marcha o inicio del
PROYECTO,”

Ministerio Agencia de Promoción

de Economía y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

2.3 De igual manera, el ESTADO y el INVERSIONISTA acuerdan reemplazar el Anexo | del
CONTRATO por el Anexo | adjunto a la presente Adenda.

3. DISPOSICIONES FINALES

3.1 Queda claramente establecido que la presente Adenda de Modificación que celebran el
ESTADO y el INVERSIONISTA, no varía en modo alguno el resto de derechos y obligaciones
establecidos en el CONTRATO.

3.2 De conformidad con lo dispuesto en el Artículo 17” del REGLAMENTO, se deja constancia que
los efectos de la presente Adenda se retrotraen al 31 de marzo de 2017, fecha en la cual el

INVERSIONISTA presentó su solicitud de modificación del CONTRATO.

Estando las partes de acuerdo con todos los términos de la presente Adenda de Modificación del
CONTRATO, la suscriben, en Lima, en tres (03) originales de igual contenido, a
E (0 ne y

días del mes de .....
0

Por el INVERSIONISTA

Pablo Ferreyros Cabieses
Apoderado

Por PROINVERSIÓN

César Martín Peñaranda Luna
Director de Servicios al Inversionista
Agencia de Promoción de la Inversión
Privada - PROINVERSIÓN

Se culmina la suscripción de la presente Adenda, a los ..... Qeho.. (OB anrserincroored días del mes de
IN A EE
RIC
en A,
Por el Ministerio de Agricultura y Riego E ui,
3
=
VICEMINISTRO DE DESARROL
EINFRAESTRUCTURA
AGRARIA.
Viceministro de Desarrollo e
Infraestruátura Agraria y Riego
==] Ministerio de Agricultura y Riego
E e

REA Pp E RÚ Ministerio

de Economía y Finanzas de la [aversión Privada

"Decenio de la Igualdad de oportunidades para mujeres y hombres" ¡
“Año del Diálogo y ta Reconciliación Nacional”

Empresa: PLANTACIONES DEL SOL S.A.C.
Proyecto: Proyecto Uva

"Alineación, ahoyada, sembrada.

Apertura de hoyos 1,487
Aplicación de basacote al hoyo 369
Carguío al campo de fertilizantes 185
Incorporación de guano más fertilizantes 1,611 Í
Plantones 192,021
Siembra 2,001 / i
Grada Pesada y Liviana 6,625
Subsolado 17,445|
Preparación suelos
Agua 1,5901
Arado y Surcado 12,304
Formacion de Camas 3,255
Guano, transporte y llenado de Guano 13,860
Yeso, transporte y llenado de Yeso 19,126 1
Transporte, cargue y descargue semillas 10,613
INFRAESTRUCTURA
Construccion de parrones - 295,263
Mejora de Terreno ] 238,500
Sistema de Riego por goteo ' 291,500.
Maquinaria y equipos 178,365
LABORES CULTURALES - PRE PRODUCCIÓN
Deshoje y protección de fruta
Fertilizacion _ 44,521
Riego 36,687
Sanidad o 42,779 :
Mano de Obra “88,149 E
1 AUDITORÍA - CONSULTORÍA LEGAL
z Total Primera Etapa '

pntos no Incluyen 1.G.V.
ANEXO l- PRIMERA ETAPA
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
MONEDA US$

sep-14 | o 31/11/2014 :
|
:

117,357

PERÚ Ministerio

de Economía y Finanzas

"Decenio de la Igualdad de Oportunidades para mujeres y hombres'
"Año del Diálogo y la Reconciliación Nacional"

Empresa: PLANTACIONES DEL SOL S.A.C.
Proyecto: Proyecto Uva

07 HA (Del 01/12/2012 al 30/11/2015):
¡ADECUACIÓN Y SIEMBRA
Alineación, ahoyada, sembrada.
Apertura de hoyos 3,227 [ -
Aplicación de basacote al hoyo 802 -
Carguío al campo de fertilizantes 403 -
Incorporación de guano más fertilizantes 3,496 -
Plantones 416,650 -
Siembra 4,342 3 -
Desmonte de Tierra
Grada Pesada y Liviana 14,375 -
Subsolado 37,853 -
Preparación suelos
Agua 3,450 -
Arado y Surcado 26,696 -
Formacion de Camas 7,063 -
Guano, transporte y llenado de Guano 29,640 -
Yeso, transporte y llenado de Yeso 41,499 -
Transporte, cargue y descargue semillas 23,029 -
2 INFRAESTRUCTURA
Construccion de parrones 123,165 -
Mejora de Terreno 517,500 -
Sistema de Riego por goteo 632,500 -
Maquinaria y equipos 320,673 -
3|LABORES CULTURALES - PRE PRODUCCIÓN
Deshoje y protección de fruta 7
Fertilizacion 1,455 -
Mano de Obra 12,694 -
Riego 13,512] -
Sanidad o. 3,777 -
Amarre y reamarre
Mano de Obra iras | -
PROYECTO DE INFRASTRUCTURA Í el
AUDITORÍA - CONSULTORÍA LEGAL

no Incluyen [.G.V.
?

CRONOGRAMA DE EJECUCIÓN DE INVE

¡
e : ANEXO I- SEGUNDA ETAPA
MONEDA US$

abr-14 | may-14 | jun-14 | jul-14 | ago-14 sep-14 | oct-14 nov-14

— : E - 7 - - - | - -
Aaa ca E A E O A
C

P= , 7 | - - - ' - 505] 130,078
— - - A - - - | 26,430] “56,707

== 7 - O - 7 7 - - l 66,346 -
í

— E = | - -_| 202621 38538] 12146] 16/0609] 13,472
E e A 7 - 266 - - 5841] 5612
— - - 0 - [5338 5672 | 5171] 6256] 4,754
NP E - 7 - - 2,936 1,802 729 | 7,327] 2459
| L

- 13,002 12,029
310,166 | 332,378 | 403,074
39,233 -

ss e - - 8,553
[34,355] 5,699,525 |

| 5500

RSIONES

30/11/2015

abr-15 may-15

3,227
802
403

3,496

416,650
- 4,342

125,493
- 37,853

3,450
26,696

7,063
37,529
- 41,499
23,029

28,244 72,475 97,115

40,523 - o. - - - -

576,307
517,500
755,170
387,019

14,762

11,498
7,340 |

10,691 |

17,000 -
6,952

7,298
13,290

1,086

16,872 -
29,598 -
19,392 - -

2,257 - _

180,411
114,178
102,883
238,645

6517
6,638
76,383

15,366 951 - - 100,231

906,708

795,482

1,255,920

1,204,390

1,244,695 -

11,994,908

[994,609]:

913,583

1,445,756

4,316,143 |

1,254,695

. 39,233
38,017:
IN

REZA Pp ERÚ Ministerio

Liza de Economía y Finanzas

o

"Decenio de la Igualdad de oportunidades para mujeres y hombres"
“Año del Diátogo y la Reconciliación Naciona!"

Empresa: PLANTACIONES DEL SOL S.A.C.
Proyecto: Proyecto Uva

ADECUACIÓN Y SIEMBRA
Alineación, ahoyada, sembrada.
Apertura de hoyos
Aplicación de basacote al hoyo
Carguío al campo de fertilizantes
Incorporación de guano más fertilizantes
Plantones
Siembra
Desmonte de Tierra
Grada Pesada y Liviana
Subsolado
Preparación suelos
Agua
Arado y Surcado
Formacion de Camas
Guano, transporte y llenado de Guano
Yeso, transporte y llenado de Yeso
Transporte, cargue y descargue semillas

INFRAESTRUCTURA
Construccion de parrones
Mejora de Terreno
Sistema de Riego por goteo
Maquinaria y equipos

LABORES CULTURALES - PRE PRODUCCIÓN
Deshoje y protección de fruta
Fertilizacion
Mano de Obra
Riego
Sanidad
Mano de Obra

PROYECTO DE INFRASTRUCTURA

AUDITORÍA - CONSULTORÍA LEGAL

LY

- 62,118
130,500 | ' 130,500

Y

gntos no incluyen 1.G.V.

A
oct-15

! 1,766 773 - - - - - -
: - 210,136 - - - - - -
: - - - - 2,680 1,670 - -
] - 14,500 - - - - - -
i - 38,182 - - - - - -
|
| - - - 3,480 - - - -
| - 18,643 8,286 - - - - -
— - 7,125 - - - - -
- 29,898 | - - - - -
¡ 5,062 19,079 - - - - -
: - - 23,229 - - - -
l - 62,118 - - - 31,745 -
I[|_ 130,500 130,500 - - - - - -
| 212,667 212,667 | 212,667 - - - - -
- - 323,462 - - - - -
- - - - - 21,090 1,345 20,439
- - - - - 7,715 5,089 2,688
- - 7,572 6,058 5,384.
- - 2,830 980 2,962 |
- - 7,588 10,415 5,601
- 1,348,058 1,290,057 | — 1,859,427 |

ANEXO |- TERCERA ETAPA
RONOGRAMA DE EJECUCIÓN DE INVERSIONES l
MONEDA US$

dic-15

- - - - - 391,500 130,500 -

z - 66,923 - - - - .
? _ :
] 15,775 | 32,425 14,289 1,617 47 606 - - :
! - - 5,892 6,725 | 11,598 7,012 29,856 - :
| 5,721 5,216 -6,310 4,796 7,404 7,362 19,561 44,844 |
: 1,818 735 7,390 2,480 10,784 13,405 2,276 ol
J - - 13,115 12,133| 15,500 1,096 960 -
“| 1,185,105 672,859 |  1,033,038| 161,156 82,194 - !
- 39,574 -
4,208,419] j9

30/11/2016

677,981

522,000

638,001

390,385

10,573

20,732

41 il

155,131

51,010

6,573

16,775

150,933

4,914

6,696

8,185

148,626

47,969

77,047

240,718

66,408

|
-
|

|

57,259 |

7,631,894

¿TACA a,

24 PERÚ Ministerio

Kano] de Economía y Finanzas

"Decenio de la Igualdad de oportunidades para mujeres y hombi
"Año del Diálogo y la Reconciliación Nacional"

Empresa: PLANTACIONES DEL SOL S.A.C.
Proyecto: Proyecto Uva

1 ADECUACIÓN Y SIEMBRA

Agencia de Promoción

de la: Inversión eS E

res”

Alineación, ahoyada, sembrada.

Apertura de hoyos

Aplicación de basacote al hoyo
Carguío al campo de fertilizantes

Incorporación de guano más fertilizantes y

Plantones

Siembra

Desmonte de Tierra

_ | Grada Pesada y Liviana

|  Subsolado

Preparación suelos

Agua
Arado y Surcado

Formacion de Camas

Guanc, transporte y llenado de Guano
Yeso, ti ansporte y llenado de Yeso

Transporte, cargue y descargue semillas

LJ

INFRAESTRUCTURA
Construccion de parrones

Mejora de Terreno

_ Sistema de Riego por goteo

Maquinaria y equipos

3 LABORES CULTURALES - PRE PRODUCCIÓN

Deshoje y protección de fruta

Fertilizacion

Mano de Obra

Riego

Sanidad

| Mano de Obra

4 PROYECTO DE INFRASTRUCTURA

5 AUDITORÍA - CONSULTORÍA LEGAL

el “Total Cuarta Etapa

onfos no incluyen 1.G.V.

mar-17

may-18 jun-18
=p | : > EZ : | : =]
2 e 28
200,705 | 200,705| 200,705| 200,705 08 200,705 200,705 198,635 | 203,848
0 4,000 4,000 4,000 4,000 - - - - -
204,705 | 204,705| 204,705] 204,705| 200,705| 200,705| 200,705|  198/635| 203,848

ANEXO I- CUARTA ETAPA

CRONOGRAMA DE EJECUCIÓN DE INy
MONEDA US$

dic-18 ene-19 feb-19 mar-19 abr-19 may-19 jun-19 jul-19 ago-19
168,362 | 168,362 131,286 | 131,286 375,303 291,179 294,689 | 326,431 410,954
18,550 - 6,550 -

166912] 168,362] 131286] 131,286] 375303| 201,179|
ERSIONES

sep-19 oct-19 dic-19 ene-20 feb-20 mar-20 abr-20 may-20

- - - - - 962 1,720 753 -
- - - - 204,702 - - 204,702 -
- - - - - - - 14,125 -
- - - - - - - 37,195 -
- - - - - - - 18,161 8,071
- - - - - - - - 6,940
- - - - - - - - 29,125
- - - - - 7,397 9,863 4931| 18,586
- -
|
- - - - - 60,512 - 60,512 60,512
- - 42,375 | 42,375| 42,375| 127,125|  127,125| 127,125 -
- - - - - - 207,167 | 207,167 | 207,167
| - - - - - - - - 315,096
j

379,211| 198,635 - - - -

| - - - 16,550 -
[379,211] 198,635[ 42375

| 5825] 247.077| 195906] 345875] 674,671[ 645,497]

jun-20 | jul20

sep-20 oct-20 nov-20 ezo | ont | feb-21

y mar-21 abr-21 may-21 jun-21 jul-21 ago-21 sep-21

j - - - - - - -

1 - - - - - - -

| 1

? - - - - - - -

| a

(EE ICO RC IC CT E IEA

p - 381,375| 127,125 - - - -

]

| - - - - — = -

| - - - - - - -

;

46 787 - - 10,300 10,300 20,195 |

11,208 | 6,831| 29,084 - - 49,691 6,403
7,212 | 7,171 19,055. - - 4,787 6,522
10,505| 13,059 2,218 - - 46,728 | 75,054
15,099 11,068 935

oct-21 [30/11/2021 | vera]

3,435
409,404
4,267
14,125
37,195
3,390
26,232
6,940
29,125
40,777
22,628
690,036
508,500
621,501
380,288

141,191
145,994
101,294
234,494
76,691
4,683,116
231,300

